Exhibit 10.6

EXECUTIVE AGREEMENT

This Executive Agreement (“Agreement”) dated as of [Date] is by and between PTC
Inc., a Massachusetts corporation (the “Company”), and [Executive] (the
“Executive”).

WHEREAS, the Executive is the Executive Vice President, [Title]; and

WHEREAS, the Company wishes to make the following arrangements with the
Executive concerning certain payments and benefits to be provided to the
Executive if the Executive’s employment with the Company is terminated without
Cause or if certain other events specified herein occur;

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1.Definitions.

For the purposes of this Agreement:

(a)“Board” means the Company’s board of directors.

(b)“Code” means the U.S. Internal Revenue Code of 1986, as amended.

(c)“Cause” means

(i)the Executive’s willful and continued failure to substantially perform the
Executive’s duties to the Company (other than any such failure resulting from
the Employee’s incapacity due to physical or mental illness), provided that the
Company has delivered a written demand for performance to the Executive
specifically identifying the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties and the
Executive does not cure such failure within thirty (30) days after such demand;

(ii)willful conduct by the Executive which is demonstrably and materially
injurious to the Company;

(iii)the Executive’s conviction of, or pleading of guilty or nolo contendere to,
a felony;

(iv)the Executive’s entry in the Executive’s personal capacity into a consent
decree relating to the business of the Company with any government body; or

(v)the Executive’s willful violation of any material provision of the
Executive’s Non-Disclosure, Non-Competition and Invention Agreement with the
Company; provided that, if such violation can be cured, the Executive has not,
within thirty (30) days after written demand by the Company, cured such
violation.  

For purposes of this definition, no act or failure to act on the Executive’s
part shall be deemed “willful” unless done or omitted to be done by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interests of the Company.

(d)“Change in Control” means the occurrence of any of the following events:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock in the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (other than
as a result of acquisitions of such securities from the Company);

(ii)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote

 

--------------------------------------------------------------------------------

 

of at least a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company) shall be, for purposes
of this Agreement, considered to be a member of the Incumbent Board;

(iii)the consummation of a merger, share exchange or consolidation of the
Company or any subsidiary of the Company with any other entity (each a “Business
Combination”), other than (A) a Business Combination that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as defined above) is or becomes the beneficial owner of fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or

(iv)the stockholders of the Company approve (A) a plan of complete liquidation
of the Company; or (B) an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant as determined by the Company’s board of
directors in its sole discretion.

(e)“Change in Control Termination” means any of the following terminations of
the Executive’s employment:

(i)termination of the Executive’s employment by the Company during the period
from the date of a Change in Control through the second anniversary thereof,
other than for Cause or as a result of the Executive’s Disability;

(ii)resignation by the Executive for Good Reason during the period from the date
of a Change in Control through the second anniversary thereof; or

(iii)termination of the Executive’s employment by the Company within one hundred
eighty (180) days prior to a Change in Control, other than for Cause or as a
result of the Executive’s Disability, if it is reasonably demonstrated by the
Executive that such termination of employment (A) was at the request of a third
party that has taken steps reasonably calculated to effect the Change in Control
or (B) was otherwise related to or in anticipation of the Change in Control.  A
Change in Control Termination under this Section 1(e)(iii) shall be deemed to
have occurred when the Change in Control occurs.

(f)“Disability” means such physical or mental incapacity as to make the
Executive unable to perform the essential functions of the Executive’s
employment duties for a period of at least sixty (60) consecutive days with or
without reasonable accommodation.  If any question shall arise as to whether
during any period the Executive is so disabled as to be unable to perform the
essential functions of the Executive’s employment duties with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.

(g)“Equity Award” means any stock option, stock appreciation right, restricted
stock unit, restricted stock or other equity award issued under any Stock Plan,
but excludes any Target Annual Incentive Bonus that may be payable in the form
of equity.

(h)“Good Reason” means the occurrence, without the Executive’s consent and
without Cause, of any of the following events after or in connection with a
Change in Control (provided that the Executive shall have given

2

 

 

--------------------------------------------------------------------------------

 

the Company written notice describing such event within ninety (90) days of its
initial existence and the matter shall not have been fully remedied by the
Company within thirty (30) days after receipt of such notice):

(i)any reduction of the Executive’s annual base salary or target bonus as in
effect at the date of the Change in Control; provided that any such reduction
(not exceeding fifteen percent (15%) of either (A) such base salary or (B) the
sum of such base salary and such target bonus) that is consistent with similar
actions taken with respect to the base salaries and/or target bonuses of the
other senior executives of the Company shall not constitute Good Reason;

(ii)any material reduction in the aggregate benefits for which the Executive is
eligible under the Company’s benefit plans, including medical, dental, vision,
basic life insurance, retirement, paid time off, long-term disability and
short-term disability plans; provided that any such reduction or other action
that is consistent with similar actions taken with respect to comparable
benefits of the Company employees generally shall not constitute Good Reason;  

(iii)a material diminution in the substantive responsibilities or the scope of
the Executive’s position, taking into consideration, without limitation, the
dollar amount of the budget and the number of employees for which the Executive
has responsibility (and a reduction of more than ten percent (10%) in such
dollar amount or such number from that which was applicable at the date of the
Change in Control shall be deemed a “material diminution” unless it is
comparable to similar reductions then applicable to the Company’s executive
officers generally);

(iv)any breach by the Company of its material obligations under this Agreement;

(v)any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company; or

(vi)any requirement that the Executive relocate to a primary work site that
would increase the Executive’s one-way commute distance by more than fifty (50)
miles from the Executive’s then principal residence.

(i)“Stock Plan” means any stock option or equity compensation plan of the
Company in effect at any time, including without limitation the 2000 Equity
Incentive Plan.

(j)“Target Annual Incentive Bonus” means an Annual Incentive Bonus (stated as a
cash amount even if it may be payable in the form of equity) payable under a
Corporate Incentive Plan of the Company for achievement of performance
measure(s) at the Target Level.  “Corporate Incentive Plan” means any incentive
program  of the Company in effect at the respective time to the extent it
provides for compensation upon achievement of one or more performance measures
with a performance period of one year or less and service-based vesting with a
vesting term of less than fifteen (15) months (“Annual Incentive
Bonus”).  “Target Level” means the level at which 100% of a Target Annual
Incentive Bonus becomes payable.  Any upside bonus or other amounts that may be
earned for achievement of performance measures beyond the Target Level under the
Corporate Incentive Plan and any discretionary or other bonus are not considered
part of the Target Annual Incentive Bonus. “Bonus Equity” means any Equity Award
granted to the Executive under the Corporate Incentive Plan that may be earned
upon achievement of one or more performance measures.

2.Termination of Employment without Cause.

If the Company terminates the Executive’s employment without Cause, other than a
termination constituting a Change in Control Termination or a termination due to
the Executive’s Disability, the Executive shall be entitled to the following:

(a)a lump sum payment in an amount equal to one times the highest annual base
salary in effect with respect to the Executive during the six-month period
immediately preceding the termination date, payable within forty-five (45) days
after the termination date;

3

 

 

--------------------------------------------------------------------------------

 

(b)a lump sum payment in an amount equal to one times the Target Annual
Incentive Bonus, if any, for which the Executive is eligible for the fiscal year
in which the termination date occurs, payable within forty-five (45) days after
the termination date; and

(c)continued participation in the Company’s medical, dental, vision and basic
life insurance benefit plans (the “Benefit Plans”), subject to the terms and
conditions of the respective plans and applicable law, for a period of one year
following the termination date; provided that, to the extent that any of the
Benefit Plans does not permit such continuation of the Executive’s participation
following the Executive’s termination or any such plan is terminated, the
Company shall pay the Executive an amount which is sufficient for the Executive
to purchase equivalent benefits, such amount to be paid quarterly in advance;
provided further, however, that to the extent the Executive becomes eligible to
receive medical, dental, vision and/or basic life insurance benefits under a
plan provided by another employer, the Executive’s entitlement to participate in
the corresponding Benefit Plans or to receive such corresponding alternate
payments shall cease as of the date the Executive is eligible to participate in
such other plan, and the Executive shall promptly notify the Company of the
Executive’s eligibility under such plan.

3.Change in Control.  

(a)Equity Awards.  Effective upon a Change in Control that occurs during the
Executive’s employment, and except as provided in any Equity Award documentation
that explicitly or implicitly excludes such Equity Award from the effects of
this Section 3, the following shall occur:

(i)any performance measure(s) applicable to any outstanding Equity Award held by
the Executive shall be deemed to have been met at the Target Level (which deemed
performance will not affect any service-based vesting schedule for such Equity
Award); and

(ii)each outstanding Equity Award held by the Executive shall be deemed amended
automatically to provide that, notwithstanding any provision of any Stock Plan,
such Equity Award may not be terminated or forfeited without the Executive’s
written consent (provided that this shall not prevent termination of (A) any
unvested portion thereof that is terminated or forfeited upon termination of the
Executive’s employment as provided in the respective Stock Plan or in any
agreement or certificate executed in connection with such Equity Award, (B) a
stock option the termination of which is covered by Section 8(i) of the
Company’s 2000 Equity Incentive Plan, or (C) an Equity Award upon payment of a
cash payment with a Fair Market Value (as defined in the applicable Stock Plan)
equal to the amount that would have been received upon the exercise or payment
of the Equity Award had the Equity Award been exercised or paid upon the Change
in Control).  

The foregoing notwithstanding, this Section 3(a) shall not apply to any Bonus
Equity held by the Executive, which shall be treated as provided in
Section 3(b)(ii).

(b)Annual Incentive Bonus.  Effective upon (x) a Change in Control that occurs
during the Executive’s employment or (y) a Change in Control Termination under
Section 1(e)(iii):

(i)the Executive shall be entitled to payment of a pro-rata portion of the
Target Annual Incentive Bonus, if any, for which the Executive is eligible for
the fiscal year in which the Change in Control occurs, based on the percentage
of the performance period completed through the date of the Change in Control,
for the purposes of which any performance measure(s) applicable to such Target
Annual Incentive Bonus shall be deemed to have been met at the Target Level,
which payment shall be made in one lump sum within forty-five (45) days of the
date of the Change in Control; provided, however, that this Section 3(b)(i)
shall not apply if the Executive holds Bonus Equity for the applicable fiscal
year performance period and Section 3(b)(ii) shall apply instead; or

(ii)a pro-rata portion of any Bonus Equity held by the Executive, having
performance measures applicable to the fiscal year, or any portion thereof, in
which the Change in Control occurs, that could be earned at the Target Level,
based on the percentage of the applicable fiscal year or applicable portion
completed through the date of the Change in Control, shall thereupon be vested
and subject to no further restrictions, exercisable or distributable, as the
case may be, and the portion not so vested shall thereupon automatically be
cancelled and forfeited to the Company.

4

 

 

--------------------------------------------------------------------------------

 

(c)Change in Control Termination Benefits.

(i)Equity Awards.  Effective upon a Change in Control Termination, the following
shall occur:

(A)all outstanding Equity Awards held by the Executive (other than any Bonus
Equity) shall immediately become vested and exercisable or distributable in
full; and

(B)all restrictions applicable to restricted stock issued under any Stock Plan
and held by the Executive (other than any Bonus Equity) shall immediately lapse.

(ii)Make-Up Payment.  Effective upon a Change in Control Termination under
Section 1(e)(iii), the Company shall pay the Executive in a lump sum the amount
equal to the sum of:

(x)the excess, if any, of (A) the product of (1) the number of additional shares
of the Company’s Common Stock that were subject to Equity Awards that would have
become vested and exercisable and/or as to which the restrictions would have
lapsed, in each case solely as a result of Section 3(c)(i), and for which the
Executive would have been entitled to receive consideration in the Change in
Control (on the same basis as other holders of Common Stock), had the Executive
remained employed on the date of the Change in Control and was deemed to have
exercised all the stock options that would then have become exercisable under
Section 3(c)(i)(A) times (2) the amount per share of the Company’s Common Stock
(if any) received by the Company’s stockholders generally pursuant to the Change
in Control (the “Shareholder Price”) over (B) the aggregate exercise price of
all such additional stock options that the Executive would then have become able
to exercise upon the Change in Control as a result of Section 3(c)(i)(A)
(whereupon all such Equity Awards shall terminate and shall no longer be
exercisable); and

(y)the excess, if any, of (A) the product of (1) the number of shares of the
Company’s Common Stock that the Executive (a) held on the date of termination of
the Executive’s employment or acquired upon exercise of stock options held on
such date and (b) sold before the consummation of the Change in Control (the
“Pre-Sold Shares”) times (2) the Shareholder Price over (B) the aggregate amount
received by the Executive in the sale(s) of the Pre-Sold Shares.  

The Company shall pay this lump sum payment within forty-five (45) days
following the Executive’s termination date.

(iii)Salary, Annual Incentive Bonus and Benefits.  Effective upon a Change in
Control Termination, the Executive shall be entitled to the following:

(A)a lump sum payment in an amount equal to one times the Executive’s base
salary plus the Executive’s Target Annual Incentive Bonus, such base salary to
be the highest annual base salary in effect with respect to the Executive during
the six-month period immediately preceding the Executive’s termination and such
Target Annual Incentive Bonus to be the highest Target Annual Incentive Bonus in
effect with respect to the Executive for (1) the fiscal year in which the Change
in Control occurs, (2) the fiscal year following the year in which the Change in
Control occurs, or (3) the fiscal year in which the Change in Control
Termination occurs, whichever is highest, payable within forty-five (45) days
after the termination date; and

(B)continued participation in the Benefit Plans, subject to the terms and
conditions of the respective plans and applicable law, for a period of one year
following the termination date; provided that, to the extent that any of the
Benefit Plans does not permit such continuation of the Executive’s participation
following the Executive’s termination or any such plan is terminated, the
Company shall pay the Executive an amount which is sufficient for the Executive
to purchase equivalent benefits, such amount to be paid quarterly in advance;
provided, further, however, that to the extent the Executive becomes eligible to
receive medical, dental, vision and/or basic life insurance benefits under a
plan provided by another employer, the Executive’s entitlement to participate in
the corresponding Benefit Plans or to receive such corresponding alternate
payments shall cease as of the date the

5

 

 

--------------------------------------------------------------------------------

 

Executive is eligible to participate in such other plan, and the Executive shall
promptly notify the Company of the Executive’s eligibility under such plan.

(iv)No Duplication.  Payments and benefits under this Section 3(c) shall be in
lieu and without duplication of any amounts or benefits under Section 2, and the
Executive shall be entitled to any such payments and benefits for no more than
one year even if both such sections apply.  If, in the event of a Change in
Control Termination under Section 1(e)(iii), the Executive becomes entitled to
payments under this Section 3(c) after the Executive has begun to receive
payments under Section 2, the Executive shall be entitled to a make-up payment
to ensure that the Executive receives the higher amount payable hereunder, with
such make-up payment being made within forty-five (45) days following the Change
in Control Termination.

(d)Deemed Amendment of Equity Awards.  The Company and the Executive hereby
agree that the agreements evidencing any (i) Equity Awards to the Executive are
hereby and will be deemed amended to give effect to the provisions of Sections 3
and 4 of this Agreement, and (ii) Bonus Equity are hereby and will be deemed
amended to give effect to the provisions of Section 3(b)(ii) of this Agreement.

4.Death or Disability.

Effective upon a termination of the Executive’s employment due to Executive’s
death or by the Company due to the Executive’s Disability, except as provided in
any Equity Award documentation that explicitly or implicitly excludes such
Equity Award from the effects of this section, all performance measures
applicable to any Equity Awards held by the Executive shall be deemed to have
been met at the Target Level and all Equity Awards held by the Executive shall
immediately become vested, unrestricted and exercisable or distributable at the
Target Level; provided that this Section 4 shall not apply to any Bonus Equity.

5.Certain Payments to Specified Employees.

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at
the time of the Executive’s separation from service with the Company (in
connection with a Change in Control Termination or otherwise), no payment or
benefit payable or provided to the Executive pursuant to this Agreement that
constitutes an item of deferred compensation under Code Section 409A and becomes
payable by reason of the Executive’s termination of employment with the Company
will be paid or provided to the Executive prior to the earlier of (i) the
expiration of the six (6) month period following the date of the Executive’s
“separation from service” (as such term is defined by Code Section 409A and the
regulations promulgated thereunder), or (ii) the date of the Executive’s death,
but only to the extent such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2).  The payments
and benefits to which the Executive would otherwise be entitled during the first
six (6) months following the Executive’s separation from service shall be
accumulated and paid or provided, as applicable, in a lump sum, on the date that
is six (6) months and one day following the Executive’s separation from service
(or if such date does not fall on a business day of the Company, the next
following business day) and any remaining payments or benefits will be paid in
accordance with the normal payment dates specified for them herein.

6.Taxes.

(a)Withholding. All payments to be made to the Executive under this Agreement
will be subject to any required withholding of federal, state and local income
and employment taxes.  In addition, the Company may withhold from any payments
hereunder any amounts attributable to withholding taxes applicable to the
vesting of or lapse of restrictions on restricted stock or restricted stock
units held by the Executive or the exercise of any nonqualified stock options
held by the Executive, including, in its discretion withholding from any shares
deliverable to the Executive such number of shares as the Company determines is
necessary to satisfy such tax obligations, valued at their fair market value
(determined pursuant to the respective Company equity compensation plan) as of
the date of such vesting or lapse of restrictions.

(b)Limitations on Payments.  

(i)If it is determined that any payment, benefit or distribution provided for in
this Agreement or otherwise (for the purposes of this Section 6(b), each, a
“Payment” and collectively, the “Payments”) from the

6

 

 

--------------------------------------------------------------------------------

 

Company to or for the benefit of the Executive (x) constitutes a “parachute
payment” within the meaning of Section 280G of the Code and (y) but for this
subsection (b), would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), such Payments shall be either:

(A) delivered in full, or

(B) delivered to such lesser extent that would result in no portion of the
Payments being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by the Executive on an after-tax basis, of
the greatest amount of Payments, notwithstanding that all or some portion of the
Payments may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 6(b)(i) shall be made in writing in good faith by an independent
accounting firm selected by the Company, whose determinations shall be binding
upon the Company and the Executive (the “Accountants”), in good faith
consultation with the Executive.

(ii)In the event a reduction in the Payments is required hereunder, the Company
shall promptly give the Executive notice to that effect and the Executive may
then determine, in the Executive’s sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as, after such election, none
of the Payments are subject to the Excise Tax), and shall advise the Company in
writing of the Executive’s election within ten (10) days of the Executive’s
receipt of the Company’s notice.  If no such election is made by the Executive
within such period, the Company may determine which and how much of the Payments
shall be eliminated or reduced (as long as, after such determination, none of
the Payments are subject to the Excise Tax) and shall notify the Executive
promptly of such determination.

(iii)For purposes of making the determinations and calculations required by this
Section 6(b), the Accountants:  

(A) shall take into account the value of any reasonable compensation for
services to be rendered by the Executive before or after the Change in Control
within the meaning of Section 280G(b)(2) of the Code and the regulations
thereunder, including without limitation, the Executive’s agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant, whether set forth in this Agreement or otherwise (a “Noncompete
Covenant”), and the Company shall cooperate in good faith in connection with any
such valuations and reasonable compensation positions. Without limiting the
generality of the foregoing, for purposes of this provision, the Company agrees
to allocate as consideration for any Noncompete Covenant the maximum amount of
compensation and benefits payable under this Agreement reasonably allocable
thereto so as to avoid, to the extent possible, subjecting any Payments to tax
under Section 4999 of the Code; and

(B) may make reasonable assumptions and approximations concerning the
application of taxes and may rely on reasonable good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.

The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 6(b). The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6(b).

(iv)If the Payments are reduced to avoid the Excise Tax pursuant to Section
6(b)(i) hereof and notwithstanding such reduction, the IRS determines that the
Executive is liable for the Excise Tax as a result of the receipt of Payments
from the Company, then the Executive shall be obligated to pay to the Company
(the “Repayment Obligation”) an amount of money equal to the “Repayment Amount.”
The Repayment Amount shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that the Executive’s net proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
imposed on such benefits) shall be maximized. Notwithstanding the foregoing, the
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax in accordance with the principles of Section 6(b)(i).
If the Excise Tax is not eliminated through the performance of the Repayment
Obligation, the Executive shall pay the Excise Tax. The Repayment Obligation
shall be discharged within 30 days of either (A) the Executive’s entering into a
binding

7

 

 

--------------------------------------------------------------------------------

 

agreement with the IRS as to the amount of Excise Tax liability, or (B) a final
determination by the IRS or a court decision requiring the Executive to pay the
Excise Tax from which no appeal is available or is timely taken.

7.Term.  

Unless the Executive’s employment is earlier terminated, this Agreement shall
continue in effect until 11:59 p.m. on September 30, 2020 and shall
automatically renew thereafter on an annual basis for additional twelve-month
terms unless either party provides written notice to the other party of
non-renewal at least ninety (90) days prior to the expiration of the then
current term.  If a Change in Control occurs while this Agreement is in effect,
the term of this Agreement shall automatically be extended to the second
anniversary of the Change in Control.  Upon the termination of this Agreement,
the respective rights and obligations of the parties shall survive to the extent
necessary to carry out the intentions of the parties as embodied herein.

8.Successors and Assigns.

(a)This Agreement is personal to the Executive and is not assignable by the
Executive, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c)The Company will require any successor or acquirer (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to or acquirer of its business and/or assets
that assumes and agrees to perform this Agreement.

9.No Duty to Mitigate.  

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and, except as contemplated by
Sections 2(b) and 3(c)(iii)(B)hereof, any benefits payable to the Executive
hereunder shall not be subject to reduction for any compensation received from
other employment.

10.Conditions to Payment of Severance.  

Notwithstanding any other provision of this Agreement, the Executive’s
entitlement to receive any of the payments and other benefits contemplated by
Sections 2, 3 or 4 (with respect to Disability) hereof shall be contingent upon:

(a)execution by the Executive within forty-five (45) days of the termination of
a general release in substantially the form of Appendix A hereto (such
applicable form depending on my age at the time of termination, the “Release”),
which has not subsequently been revoked, and the Executive hereby acknowledges
and agrees that the Company’s entering into this Agreement and agreement to make
such payments are and shall be good and sufficient consideration for such
Release; and

(b)the Executive’s continued compliance with the material terms of this
Agreement, as applicable, and those of the Executive’s Non-Disclosure,
Non-Competition and Invention Agreement with the Company.

11.Miscellaneous.

(a)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, except any such
laws that would render such choice of law ineffective.

(b)Compliance with Section 409A.  This Agreement is intended, to the extent
applicable, to constitute good faith compliance with the requirements of Section
409A of the Code.  The Company and the Executive agree

8

 

 

--------------------------------------------------------------------------------

 

that they shall cooperate in good faith to amend any provision hereof to the
extent required to maintain compliance with the provisions of Section 409A of
the Code as they may be modified hereafter (including by subsequent regulations
or other guidance of the Internal Revenue Service).

(c)Amendment.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(d)Partial Invalidity.  If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions will nevertheless continue in full force without being impaired or
invalidated in any way.

(e)Entire Agreement; Effect of Current Agreement.  This Agreement constitutes
the entire understanding and agreement between the parties hereto regarding the
compensation and benefits payable to the Executive in the respective
circumstances described herein, superseding all prior understandings and
agreements, whether oral or written.  

(f)Expenses.  The Company agrees to pay as incurred and within twenty (20) days
after submission of supporting documentation, to the full extent permitted by
law, all legal fees and expenses the Executive may reasonably incur as a result
of any contest by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement) with respect to which the Executive is
successful on the merits, plus, in each case, interest on any delayed payment at
the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.  The Company’s payment of any eligible expenses must be made no later than
December 31 of the year after the year in which the expense was incurred.

(g)Notices.  All notices and other communications hereunder shall be in writing
and shall be delivered by hand delivery, by a reputable overnight courier
service, or by registered or certified mail, return receipt requested, postage
prepaid.  Notice to the Executive shall be addressed to the Executive at the
Executive’s last address contained in the records of the Company, and notice to
the Company shall be addressed to:

 

PTC Inc.

 

 

121 Seaport Boulevard

 

 

Boston, MA 02210

 

 

Attention: General Counsel

 

 

Notice shall be addressed to such other address as either party shall have
furnished to the other in writing in accordance herewith.  Any notice or
communication shall be deemed to be delivered upon the date of hand delivery,
one day following delivery to an overnight courier service, or three days
following mailing by registered or certified mail.

EXECUTED as of the date first written above.

PTC INC.

 

 

[EXECUTIVE NAME]

 

 

By:  

/s/Jill Larsen

 

/s/Troy Richardson

 

 

[Name]

 

 

 

[Title]  EVP/CHRO

Troy Richardson

 

 

11/16/20

11/16/2020

 

9

 

 